Citation Nr: 1037324	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  06-10 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

2.  Entitlement to service connection for a coccyx disability.

3.  Entitlement to service connection for a right wrist 
disability.

4.  Entitlement to service connection for a left shoulder 
disability (to include as secondary to service-connected 
bilateral knee disabilities). 

5.  Entitlement to service connection for a low back disability 
(to include as secondary to service-connected bilateral knee 
disabilities). 

6.  Entitlement to service connection for a thoracic spine 
disability (to include as secondary to service-connected 
bilateral knee disabilities).

7.  Entitlement to service connection for a cervical spine 
disability (to include as secondary to service-connected 
bilateral knee disabilities).
8.  Entitlement to service connection for a left finger 
disability (to include as secondary to a service-connected left 
wrist disability).

9.  Entitlement to service connection for a urinary/bladder 
condition (to include as secondary to a thoracic spine 
disability).

10.  Entitlement to service connection for a left ankle 
disability (to include as secondary to service-connected 
bilateral knee disabilities). 

11.  Entitlement to service connection for psychiatric 
disability.  

12.  Entitlement to a rating in excess of 20 percent for a right 
knee disability.

13.  Entitlement to a rating in excess of 20 percent for a left 
knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to April 
1984, and from October 2002 to December 2003.  The record also 
reflects National Guard service.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions (as outlined below) of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  An October 2004 
rating decision denied service connection for a low back 
disability.  A January 2006 rating decision denied service 
connection for thoracic spine, cervical spine, left shoulder, 
left ankle, and right wrist disabilities.  A June 2007 rating 
decision denied service connection for a psychiatric disability 
and denied ratings in excess of 20 percent for the Veteran's left 
and right knee disabilities.  A September 2009 rating decision 
denied service connection for GERD, a left finger disability, 
coccyx disability, and urinary/bladder condition.     

The Veteran's March 2006 notice of disagreement (NOD) did not 
include the matter of service connection for schizophrenia and 
depression (adjudicated as a separate issue from the matter of 
service connection for a psychiatric disability currently on 
appeal); consequently, it is not before the Board.

In compliance with the U.S. Court of Appeals for Veterans Claims 
(Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), 
the issue pertaining to psychiatric disability was adjudicated as 
a mood disorder (encompassing multiple psychiatric diagnoses).  
The issue has been characterized accordingly and further action 
by the RO is unnecessary.  

The matter of a claim of service connection for a right 
shoulder disability (which was previously denied by a 
November 2006 rating decision) has been raised by the 
record (on June 2006 VA examination the Veteran reported 
that he had a right (not left) shoulder disability), but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The matters of service connection for GERD and right wrist 
disability are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  It is not shown that the Veteran has, or during the pendency 
of the claim has had, a chronic disability of the coccyx.

2.  It is not shown that the Veteran has, or during the pendency 
of the claim has had, a chronic disability of the left shoulder.

3.  A chronic low back disability was not manifested in service; 
arthritis of the lumbar spine was not manifested in the Veteran's 
first postservice year; and the preponderance of the evidence is 
against a finding that the Veteran's current low back disability 
is related to an event, injury, or disease in service or to his 
service-connected bilateral knee disabilities.

4.  A chronic middle back disability was not manifested in 
service; arthritis of the thoracic spine was not manifested in 
the Veteran's first postservice year; and the preponderance of 
the evidence is against a finding that the Veteran's current 
thoracic spine disability is related to an event, injury, or 
disease in service or to his service-connected bilateral knee 
disabilities.

5.  A chronic neck disability was not manifested in service; 
arthritis of the cervical spine was not manifested in the 
Veteran's first postservice year; and the preponderance of the 
evidence is against a finding that the Veteran's current cervical 
spine disability is related to an event, injury, or disease in 
service or to his service-connected bilateral knee disabilities.

6.  A chronic left finger disability was not manifested in 
service and the preponderance of the evidence is against a 
finding that the Veteran's current left finger disability is 
related to an event, injury, or disease in service or to his 
service-connected left wrist disability.  

7.  A chronic urinary/bladder condition was not manifested in 
service and the preponderance of the evidence is against a 
finding that the Veteran's current urinary/bladder condition is 
related to an event, injury, or disease in service.

8.  A chronic left ankle disability was not manifested in service 
and the preponderance of the evidence is against a finding that 
the Veteran's current ankle disability is related to an event, 
injury, or disease in service or to his service-connected 
bilateral knee disabilities.

9.  Psychiatric disability originated in service.

10.  The Veteran's service-connected right knee disability is 
manifested by impairment no greater than X-ray confirmed 
arthritis with full range of motion from 0 degrees extension to 
140 degrees flexion; even slight recurrent subluxation or lateral 
instability is not shown.

11.  The Veteran's service-connected left knee disability is 
manifested by impairment no greater than X-ray confirmed 
arthritis with full range of motion from 0 degrees extension to 
140 degrees flexion; even slight recurrent subluxation or lateral 
instability is not shown.


CONCLUSIONS OF LAW

1.  Service connection for a coccyx disability is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).

2.  Service connection for a left shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

3.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2009).

4.  Service connection for a thoracic spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2009).

5.  Service connection for a cervical spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2009).

6.  Service connection for a left finger disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

7.  Service connection for a urinary/bladder condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

8.  Service connection for a left ankle disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

9.  Service connection for psychiatric disability is warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).

10.  A rating in excess of 20 percent for the Veteran's service-
connected right knee disability is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (Codes) 5003, 5010, 5256-5262 
(2009).

11.  A rating in excess of 20 percent for the Veteran's service-
connected left knee disability is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Codes 5003, 5010, 5256-5262 (2009).


		REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  

      Increased ratings for bilateral knee disabilities
      
In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).      

The Veteran was advised of VA's duties to notify and assist in 
the development of the claims prior to their initial 
adjudication.  A January 2007 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  It also informed him of rating and effective date 
criteria.  He has received the general-type notice described in 
Vazquez-Flores, and has had ample opportunity to 
respond/supplement the record.  It is not alleged that notice in 
this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for a VA examination in May 2007.  The examination is 
adequate as it considered the evidence of record and the reported 
history of the Veteran, was based on an examination of the 
Veteran, and noted all physical findings (including range of 
motion studies) necessary for proper determinations in the 
matters.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must 
provide an examination that is adequate for rating purposes).  
The Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  Accordingly, 
the Board will address the merits of the claims. 

Service connection 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claims prior to their initial 
adjudication.  July 2004 (low back), July 2005 (right wrist), 
August 2005 (thoracic and cervical spine, left ankle, left 
shoulder), January 2007 (psychiatric disability), and April 2009 
(GERD, left finger, coccyx, urinary/bladder condition) letters 
explained the evidence necessary to substantiate his claims, the 
evidence VA was responsible for providing, and the evidence he 
was responsible for providing.  The April 2009 letter informed 
the Veteran of disability rating and effective date criteria.  A 
February 2010 supplemental statement of the case readjudicated 
the matter (curing any notice timing defect).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran has had 
ample opportunity to respond/supplement the record and has not 
alleged that notice in this case was less than adequate.

Governing regulation provides that an examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or disease 
in service; (C) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or disease 
in service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4). With respect to the factor C listed, the Court has 
stated that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Regarding service connection for a left finger disability, the 
August 2009 VA examination is adequate as it considered the 
evidence of record and the reported history of the Veteran, was 
based on an examination of the Veteran, noted all physical 
findings necessary for a proper determination in the matter, and 
explained the rationale for the opinion offered.  See Barr, 21 
Vet. App. at 303.

Regarding service connection for coccyx and left shoulder 
disabilities, as will be discussed in further detail below, the 
Veteran attended a VA examination, but the examiner found no 
independent coccygeal or left shoulder disorder.  The examiner 
instead noted a lower back disorder existed, and noted that the 
Veteran denied any left shoulder complaints; the Veteran 
indicated that it was his right shoulder which was impaired.  The 
Board has reviewed the examination report and finds it is 
adequate for the purposes of the instant claims. 

Regarding service connection for low back, cervical and thoracic 
spine, and left ankle disabilities, while the Veteran was 
provided VA examination/opinions pertaining to the matter of 
secondary service connection, as there are no established active 
duty in-service events/injuries/diseases regarding the 
disabilities (with which the current disabilities may be 
associated), Factor B of McLendon is not met and additional VA 
examination is not warranted.  

Regarding service connection for a urinary/bladder condition, 
there is no established in-service event/injury/disease regarding 
urinary/bladder problems (with which the current disability may 
be associated).  Accordingly, Factor B of McLendon is not met and 
a VA examination is not warranted.  

Regarding service connection for a psychiatric disability, given 
the disposition of that issue, any deficiencies in VA's duty to 
notify or assist the Veteran are moot.  

The Veteran's service treatment records (STRs) and National Guard 
records are associated with the claims file and pertinent 
postservice treatment records have been secured.  The Veteran has 
not identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will address 
the merits of the claims. 

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to these appeals.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Hence, the Board will summarize the relevant evidence as 
appropriate and the analysis will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

I. Service Connection

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish direct service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third service connection elements is through a 
demonstration of continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Secondary service connection is warranted where a disability is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).   The Board notes that the 
regulation was amended effective October 2006, but that the 
instant claims were filed prior to the amendments.  As the 
amendments are less favorable to the Veteran, the Board will 
apply the former version of the regulation.

Certain chronic diseases (to include arthritis and psychosis) may 
be service-connected on a presumptive basis if manifested to a 
compensable degree in a specified period of time postservice (1 
year for arthritis and psychosis).  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Whether service connection is claimed on direct, presumptive, or 
any other basis, a necessary element for establishing such a 
claim is the existence of a current disability.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the 
statute requires the existence of a present disability for VA 
compensation purposes); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Under certain circumstances, lay statements may serve to support 
a claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability, or symptoms 
of disability, susceptible of lay observation.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  While the Veteran is 
competent to provide lay evidence as to his observation of his 
disability symptoms (See Layno v. Brown, 6 Vet. App. 465, 470 
(1994)), he is not competent to establish by his own statements 
that his disabilities are etiologically related to service (to 
include remote in-service injuries/events/diseases) in most 
cases, as such matters are generally medical questions not 
capable of resolution through lay observation (requiring 
specialized medical knowledge/training), and he is a layperson, 
lacking the requisite expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Compare Jandreau, 492 F.3d at 1376 
(lay witness capable of diagnosing dislocated shoulder); Barr, 21 
Vet. App. at 308-309 (lay testimony is competent to establish the 
presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 
403 (1995) (lay person competent to testify to pain and visible 
flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 
6 (2009) ("It is generally the province of medical professionals 
to diagnose or label a mental condition, not the claimant"); 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, 
n.4 ("sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer").

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).
 

      Coccyx, left shoulder

The Veteran's STRs (including service examinations) are silent 
for complaints, findings, treatment, or diagnosis relating to 
coccyx or left shoulder injury/complaints.

The Veteran's VA outpatient treatment records are silent for 
complaints, findings, treatment, or diagnosis relating to the 
left shoulder or coccyx.

Notably, in August 2005 correspondence the Veteran stated that he 
requested "service connection for left shoulder condition 
secondary to S/C bilateral knee condition."

On June 2006 VA examination the examiner noted that he was 
instructed to evaluate the left shoulder, but that the Veteran 
stated that the problem was with the right shoulder.   He noted 
that the Veteran did not claim any problems with the left 
shoulder. 

On June 2006 VA spine examination the Veteran reported pain 
radiating from the lumbar spine and coccyx area of the back.  On 
examination there was tenderness through the lumbar spine to the 
sacrum and coccyx.  There were areas of retraction when touched.  
There  was no separate diagnosis relating to the coccyx.    

The threshold matter that must be addressed here is whether or 
not there is competent evidence that the Veteran actually has the 
disabilities for which service connection is sought (a coccyx and 
left shoulder disability).  In the absence of proof of such 
disabilities there are no valid claims for service connection.  
Brammer, 3 Vet. App. at 225.   

The medical evidence of record does not show (or suggest) that 
the Veteran has chronic disabilities of the coccyx or left 
shoulder.  The Veteran's VA outpatient treatment records are 
silent for complaints, findings, treatment, or diagnosis relating 
to the coccyx or left shoulder.  On June 2006 VA examination the 
Veteran specifically denied any problems with his left shoulder 
and he reported pain radiating from the coccyx area and there 
were areas of retraction and tenderness.  However, no pathology 
of the coccyx itself was noted and a related diagnosis (of a 
coccyx disability, as opposed to the lower back disorder which is 
dealt with in a separate section) was not made.

While the Veteran is competent to relate his lay observable 
symptomatology, the Board finds the contemporaneous medical 
evidence in the matters to be more credible and probative of 
current disabilities than the Veteran's lay statements to that 
effect.  There is no competent medical evidence in the record 
establishing that the Veteran has coccyx or left shoulder 
disabilities and the evidence weighs in favor of a finding that 
the Veteran does not have current disabilities.  Nor does the 
evidence show he had either such disability during the pendency 
of the claims.

As the threshold requirements for establishing claims of service 
connection are not met, the preponderance of the evidence is 
against the Veteran's claims.  Therefore, the benefit of the 
doubt rule does not apply; the claims must be denied. 

Low back, thoracic spine, cervical spine, left finger, 
urinary/bladder condition

The Veteran's active duty STRs (including service examinations) 
are silent for complaints, findings, treatment, or diagnosis 
relating to the lumbar spine/low back, thoracic spine/middle 
back, cervical spine/neck, the left finger, or a urinary/bladder 
condition.

The Veteran's VA outpatient treatment records are silent for 
complaints, findings, treatment, or diagnosis relating to the 
middle back/thoracic spine or left finger.

A December 1989 National Guard STR notes that the Veteran 
complained of back pain for one day prior.  There was no known 
trauma.  There was mild lumbar tenderness.  The assessment was 
left lumbar strain.  The Veteran was prescribed medication and 
stretching.    

A May 1997 National Guard STR notes that the Veteran complained 
of low back pain for two days prior.  He reported a pulling pain 
that was greater when he leaned to the right.  There were muscle 
spasms on the right side of the low back and low back bends were 
within normal limits.  The assessment was low back myospasm and 
myalgia.  The Veteran was prescribed medication and instructed to 
return to the clinic the next day.  On his return visit the 
Veteran reported feeling some relief from pain that was mild, 
increasing only upon rotating his body.    

A June 2004 VA outpatient treatment record notes that the Veteran 
complained of severe back pain that had worsened, feeling like a 
ball tight in his back.  

A July 2004 VA outpatient treatment record notes that the 
Veteran's X-rays showed some degenerative changes and narrowing 
at L5 to S1.  

A September 2004 VA outpatient treatment record notes that the 
Veteran complained of symptoms of urine and stool leakage.  He 
noted daily urine leakage for two weeks prior.  He was noted to 
have a history of back injury.  He denied burning, urgency, or 
frequency of urine but stated that he had leakage and felt that 
he did not have control.  The next day the Veteran returned for 
evaluation of small daily urine leakage.  The Veteran denied 
urgency or dysuria.  The assessment was urinary incontinence, 
etiology to be determined.  It was noted that it was unlikely due 
to back pain as there was no motor weakness, but there was no 
other diagnosis to explain the urinary incontinence.  

On May 2005 VA examination the Veteran claimed a low back 
condition as secondary to his knee condition.  The Veteran 
reported developing low back pain
while in the military and being placed on non-steroidal agents.  
The Veteran described sharp back pains radiating to the right 
shoulder, both buttocks, down both legs, and to the left foot.  
He rated his pain as a 10 out of 10 most of the time.  The 
diagnosis was degenerative joint disease of L5-S1 confirmed by X-
rays.  The examiner opined that the Veteran's current low back 
pain was less likely than not related to his knee condition.  

An August 2005 X-ray of the lumbar spine was interpreted as 
revealing degenerative disc disease (DDD) at L5-S1 with narrowing 
of the posterior and anterior spurs.  There was slight 
generalized narrowing of all lumbar spaces.  Posterior elements, 
the sacrum, and sacroiliac joints appeared normal.  

An October 2005 VA outpatient treatment record notes that X-rays 
of the cervical spine revealed multilevel discogenic degenerative 
joint disease.  

On June 2006 VA examination the examiner noted on interview of 
the Veteran that he was not claiming that his low back, thoracic 
spine, or cervical spine disabilities were secondary to his 
service-connected bilateral knee disabilities, but that he was 
injured while he was on National Guard duty.  The Veteran 
reported that his spine problems began while on duty at Ft. Polk.  
He stated that he was seen for thoracolumbar spine pain but was 
not sure that it was noted in the service medical records.  He 
had pain that radiated from the lumbar spine area to the left 
buttocks, and left thigh down to the knee.  He used medication 
and complained of morning stiffness.  On examination of the 
lumbar spine there was tenderness of light touch from T-12 
through the lumbar spine to the sacrum and coccyx and there were 
areas of retraction.  X-rays were interpreted as revealing DDD at 
L5-S1 with narrowing of the posterior and anterior spurs.  There 
was slight generalized narrowing of all lumbar spaces.  Posterior 
elements, the sacrum, and sacroiliac joints appeared normal.  The 
impression was DJD with DDD of L5-S1 confirmed by X-ray.  On 
examination of the thoracic spine there was tenderness (with 
reaction) to light touch from T1 to T4 and T8 to T12.  X-rays of 
the thoracic spine were interpreted as revealing slightly 
narrowed T6-T10 discs.  There was no compression and the 
alignment was unremarkable.  The pedicles were intact.  The 
impression was thoracolumbar spine pain with magnification of 
symptoms and functional overlay and mild DDD of the thoracic 
spine.  The Veteran reported radiation of pain down the 
paraspinous muscles from the lower portion of the neck and that 
he used Ibuprofen for daily pain relief.  He noticed periodic 
popping in his neck.  On examination the spine was straight with 
tenderness in the lower cervical spine in the midline.  X-rays 
were interpreted as revealing narrowing a C4-7 with mild marginal 
osteophytes and decreased lordosis.  There were no compressions 
and the posterior compartment was unremarkable.  The impression 
was mild cervical spine degenerative joint disease (DJD) with 
magnification of symptoms and functional overlay.  The examiner 
noted that the Veteran's lumbar spine, thoracic spine, and 
cervical spine conditions were not secondary to his knee pain.  

An August 2006 VA outpatient treatment record notes that the 
Veteran complained of arthritis pain in his back.  Pool therapy 
was somewhat helpful.   

A November 2006 VA outpatient treatment record notes that the 
Veteran complained of low back pain (affecting the entire back) 
radiating to the abdomen and right hip.  He obtained some relief 
with medication.  

A July 2008 VA outpatient treatment record notes that the Veteran 
complained of severe pain rated 10 out of 10 in his lower spine.  
He reported difficulty getting out of chairs and putting on his 
shoes.  

A November 2008 VA outpatient treatment record notes that the 
Veteran complained of back pain and that medication was 
ineffective.  

On August 2009 VA examination, the Veteran reported numbness 
(pins and needles) and occasional shooting pain in the left hand 
particularly in the ulnar two fingers and to the palm of the 
hand, radiating up into the forearm, with an onset of 
approximately 2007 or 2008.  He noticed pain and tingling when he 
picked up heavy objects.  He reported attending physical therapy 
and that his pain was a 5 out of 10 on a daily basis.  He 
complained of night pain that awakened him.  The Veteran was 
right hand dominant and did not notice a change in dexterity.  He 
wore a wrist brace.  He reported increased pain and tingling 
(with tightness) while driving.  He reported needing to take very 
frequent breaks on his job and that he had episodes of dropping 
objects due to the tingling and numbness.  The assessment was 
left ulnar neuritis, possible early carpal tunnel syndrome.  The 
examiner opined that the Veteran's current left hand condition 
with tingling and pain into the two ulnar fingers was less likely 
than not related to his service-connected left wrist disability.  
He noted that there was nothing in the orthopedic literature 
indicating that a remote left wrist-sprain would cause ulnar 
neuritis or carpal tunnel syndrome and/or tingling and numbness 
in the fingers.  He also noted that the service medical record 
was silent for complaints of numbness and tingling into the left 
hand/fingers.  

An October 2009 VA outpatient treatment record notes that the 
Veteran reported that he had a knot on his scrotum.  He stated 
that he had a nodule on the left scrotal sack that was non-tender 
and marble sized.  He denied any prior history.  He reported 
frequent urination (without burning or urgency) and denied 
unprotected sexual activity.   

The evidence of record demonstrates that the Veteran has low 
back, thoracic spine, and cervical spine disabilities (diagnostic 
studies have revealed DJD and DDD); August 2009 VA examination 
demonstrated a left finger disability; and urinary incontinence 
is also shown in VA outpatient treatment records.  While the 
Veteran reported injuring his low back, middle back, neck, left 
finger, and suffering from urinary incontinence in service, as 
noted above, his STRs are silent for any complaints, findings, 
treatment, or diagnosis during active duty relating to the low 
back, middle back, neck, left finger, or urinary/bladder 
conditions.  Nor do the records show the claimed disorders were 
incurred during a period of active duty for training or were the 
result of an injury during a period of inactive duty training.  
While his lay statements serve as some evidence that he had low 
back, middle back, neck, left finger, and urinary/bladder 
problems in service (as such are lay observable symptoms) the 
absence of in-service (active duty) evidence of such 
complaints/treatment coupled with a lack of continuing post-
service evidence of complaints/treatment (including periodic 
National Guard examinations and treatment/examination during 
periods of active duty) for the low back, middle back, neck, left 
finger, and bladder weighs against the Veteran's credibility and 
a finding that he incurred disabilities in service that were 
chronic.  Additionally, the Veteran's most recent pre- and post-
deployment examination for his period of active duty did not note 
any low back, middle back, neck, left finger, or urinary/bladder 
complaints or related chronic disabilities.  To the extent that 
the Veteran seeks to establish in-service onset of the 
disabilities at issue and that they have persisted since, the 
Board finds such accounts not credible and compensation driven.  
Consequently, service connection for low back, thoracic spine, 
cervical spine, and left finger disabilities or a urinary/bladder 
condition on the basis that such became manifest in service and 
persisted is not warranted.  Furthermore, while there is evidence 
of arthritis of the lumbar, thoracic, and cervical spines post-
service, there is no evidence that arthritis was manifested in 
the first postservice year.  Consequently, service connection for 
low back, thoracic spine, or cervical spine disabilities on a 
presumptive basis (for arthritis of the lumbar, thoracic, and 
cervical spines as chronic diseases under 38 U.S.C.A. § 1112) is 
not warranted.  

Under these circumstances, the Veteran may still establish direct 
service connection with evidence of in-service events, injuries, 
or diseases and competent nexus evidence that relates his 
disabilities to his active service.  As noted above, the evidence 
weighs against a finding of in-service (active duty) incurrence 
of injury or disease for the disabilities at issue and there is 
no competent evidence of record that relates the Veteran's low 
back, thoracic spine, cervical spine, left finger, or 
urinary/bladder disabilities to his service.  While the Veteran's 
lay statements are evidence of his current disabilities, related 
symptomatology, and his in-service symptoms, such statements 
(found not to be credible regarding continuity of symptomatology) 
are not competent to establish that his low back, thoracic spine, 
cervical spine, left finger, or urinary/bladder disabilities are 
etiologically related to his active service, as those are 
questions not capable of resolution through lay observation, 
requiring specialized medical knowledge and training, and he is a 
lay-person lacking the requisite expertise.  See Espiritu, 2 Vet. 
App. at 495.  Hence, required threshold elements for establishing 
direct service connection are not met, and such is not warranted.

The Veteran originally alleged that his low back, thoracic spine 
and cervical spine disabilities (documented on June 2006 VA 
examination) were secondary to his service-connected bilateral 
knee disabilities.  Consequently, what he must still show 
(through competent evidence) is a nexus between the current 
disabilities and the service-connected bilateral knee 
disabilities.  On May 2005 VA examination, the examiner opined 
that Veteran's current low back pain was less likely than not 
related to his knee condition.  On June 2006 VA examination the 
Veteran clarified that he was not claiming his low back, thoracic 
spine, and cervical spine disabilities were secondary to his 
service-connected knees.  Additionally, the examiner likewise 
opined that the Veteran's disabilities were not secondary to knee 
pain.  Consequently, secondary service connection is not 
warranted.

The Veteran also alleges that his urinary/bladder condition is 
secondary to his thoracic spine disability.  Notably, the Board 
declines to grant service connection for the Veteran's thoracic 
spine disability and a VA provider stated in September 2004 that 
the Veteran's urinary symptoms were unlikely related to back 
pain.  As such the required elements (a disability for which 
service connection has been established and competent evidence of 
a nexus between the current and service-connected disabilities) 
for establishing secondary service connection are not met, and 
such is not warranted.

The Veteran also alleges that his left finger disability 
(documented on August 2009 VA examination) is secondary to his 
service-connected left wrist disability.  Consequently, as noted 
above, what he must still show (through competent evidence) is a 
nexus between the current left finger disability and the service-
connected left wrist disability.   The opinion of the August 2009 
VA examiner, was to the effect that the Veteran's current finger 
disability was less likely than not related to his service-
connected left wrist disability.  For rationale he noted that the 
nothing in the orthopedic literature indicated that a remote left 
wrist sprain could cause the Veteran's left finger condition.  
The examiner is a medical professional, and competent to offer an 
opinion in the matter; hence, the opinion is probative evidence.  
As it includes rationale, it is persuasive. 

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claims.  Therefore, the 
benefit of the doubt rule does not apply; the claims must be 
denied. 


	Left ankle

The Veteran's STRs (including service examinations) are silent 
for complaints, findings, treatment, or diagnosis relating to the 
left ankle.

An August 2005 VA outpatient treatment record notes that the 
Veteran was seen for evaluation of left ankle pain.  He noted 
that he was having difficulty doing his job due to increasing 
symptoms.  On examination of the left ankle there was no swelling 
and movements were normal.  The assessment was arthralgias of the 
left ankle.   

A September 2005 VA outpatient treatment record notes that the 
Veteran complained of pain in the left ankle rated as a 7 out of 
10.  

On June 2006 VA examination the examiner noted on interview of 
the Veteran that he was not claiming that his left ankle 
condition was secondary to his service-connected bilateral knee 
disabilities, but that he was injured while he was on National 
Guard duty.  The Veteran related that he injured his left ankle 
in basic training in 1983.  He stated that he was running on ice 
during physical training and that he was treated with an ACE 
wrap.  The examiner noted that the injury sounded to be an 
inversion sprain.  The Veteran complained of popping and 
instability of the ankle and reported that he occasionally took 
Ibuprofen.  He reported no swelling but noted fairly mild pain on 
the lateral side of the ankle.  There was tenderness of the left 
ankle laterally under the lateral malleolus and anteriorly.  
There was lateral laxity on inversion stress.  The impression was 
mild left ankle pain and instability following inversion sprain.  
The examiner noted that the left ankle condition was not 
secondary to the Veteran's knee pain.  X-rays of the left ankle 
were interpreted as revealing no fractures or dislocations with 
maintained joint spaces.  

An August 2006 VA outpatient treatment record notes that the 
Veteran presented with increased arthritis pain in the left 
ankle.  He noted that it felt like pins were sticking him at 
times.  

The evidence of record demonstrates that the Veteran has a left 
ankle disability.  On June 2006 VA examination the impression was 
mild left ankle pain and instability following inversion sprain.  
While the Veteran reported injuring his left ankle during basic 
training in 1983, as noted above, his STRs (including a September 
1983 periodic examination) are silent for any complaints, 
findings, treatment, or diagnosis relating to the left ankle.  
While his lay statements serve as some evidence that he sprained 
his left ankle in service (as such is a lay observable event) the 
absence of in-service evidence of such injury coupled with a lack 
of post-service evidence of treatment (including periodic 
National Guard examinations and treatment/examinations during 
periods of active duty) for the left ankle weighs against the 
Veteran's credibility and a finding that the Veteran suffered a 
left ankle injury in service that was chronic.  To the extent 
that the Veteran seeks to establish in-service onset of the left 
ankle disability and that it has persisted since, the Board finds 
such accounts not credible.  Consequently, service connection for 
a left ankle disability on the basis that such became manifest in 
service and persisted is not warranted.  

Under these circumstances, the Veteran may still establish direct 
service connection with evidence of an in-service event, injury, 
or disease and competent nexus evidence that relates such 
disability to his active service.  As noted above, the evidence 
weighs against a finding of in-service incurrence of injury or 
disease and there is no competent evidence of record that relates 
the Veteran's left ankle disability to his service.  While the 
Veteran's lay statements are evidence of his current disability, 
related symptomatology, and his in-service symptoms, such 
statements (found not credible regarding continuity of 
symptomatology) are not competent to establish that his left 
ankle disability is etiologically related to his active service, 
as that is a question not capable of resolution through lay 
observation, requiring specialized medical knowledge and 
training, and he is a lay-person lacking the requisite expertise.  
See Espiritu, 2 Vet. App. at 495.  

Notably, the June 2006 VA examiner stated that the Veteran's left 
ankle disability was related to residuals of an inversion sprain.  
He also noted that it sounded like the Veteran's reported injury 
in-service in 1983 was an inversion sprain.  To the extent that 
the examiner related (by inference) the Veteran's left ankle 
disability to a left ankle inversion sprain in service, it is 
noteworthy that a medical opinion based solely upon an 
unsubstantiated history as related by a veteran is not probative 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  As 
the Veteran's account of injury is unsubstantiated by 
contemporaneous medical evidence, the Board finds the opinion of 
the examiner not to be probative medical evidence.  In addition, 
the first clinical notation of left ankle complaints occurs in 
August 2005 (more than 22 years after the Veteran's alleged 
injury).  Notably, a lengthy time interval between service and 
the first postservice clinical notation of complaints or symptoms 
associated with a disability for which service connection is 
sought is of itself a factor for consideration against a finding 
that such disability is related to service.  See Maxson v. Gober, 
230 F.3d. 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a 
disability was aggravated by service).  

Consequently, a required threshold element for establishing 
direct service connection is not met, and such is not warranted.

The Veteran may also establish service connection for left ankle 
disability on a secondary basis.  He originally alleged that such 
disability (documented on June 2006 VA examination) was secondary 
to his service-connected bilateral knee disabilities.  
Consequently, what he must still show (through competent 
evidence) is a nexus between the current left ankle disability 
and the service-connected bilateral knee disabilities.  However, 
on June 2006 VA examination the Veteran clarified that he was not 
claiming his left ankle disability was secondary to his service-
connected knees.  Additionally, the examiner likewise opined that 
the Veteran's left ankle disability was not secondary to knee 
pain.  Consequently, secondary service connection is not 
warranted.

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim.  Therefore, the 
benefit of the doubt rule does not apply; the claim must be 
denied.

       Psychiatric disability  

The Veteran's STRs (including service examinations) are silent 
for complaints, findings, treatment, or diagnosis relating to a 
mood disorder/mental health complaints.

A March 2004 VA outpatient treatment record notes that the 
Veteran expressed depressive symptoms and anger management 
problems.  His sleep was poor, appetite "OK", and he denied 
audio/visual hallucination and homicidal/suicidal ideation.  The 
assessment was dysthymic disorder.    

An April 2004 VA outpatient treatment record notes that the 
Veteran was doing better, sleeping better, had a cheerful affect, 
and was friendly.  The assessment was dysthymia.
  
On January 2006 VA examination the Veteran indicated that he had 
pain in his wrist and knee on a daily basis and that he wore a 
back brace.  The Veteran's claims file was not available for 
review.  The Veteran reported that he was involved in counseling 
and that he took medication for depression and sleep.  He 
reported suicidal thoughts and that "I get irritated at my 
knees." The examiner noted that post-military traumas included 
difficulties the Veteran had with his wife and reported violent 
and inappropriate behavior.  The examiner also noted that the 
Veteran may have over endorsed symptoms of emotional distress.  
The Veteran reported panic and anxiety attacks, depression, 
insomnia, anhedonia, and nightmares.  He had a history of bizarre 
behavior including pulling a knife on his wife and being violent 
and aggressive.  The examiner noted that the Veteran's 
inappropriate behavior and thinking as likely as not started 
while he was in the military.  The diagnosis was Psychotic 
Disorder not otherwise specified (NOS).  The examiner summarized 
that he was unable to connect the Veteran's current condition to 
medication for his musculoskeletal condition or to a mood 
disorder secondary to his medical condition without resorting to 
a great deal of speculation.  

A December 2006 VA psychiatry note reflects that the Veteran 
experienced chronic pain.  The diagnosis was Mood Disorder 
secondary to medical condition.  Medications were reviewed and 
discussed.  

On May 2007 VA examination the examiner recounted the Veteran's 
past mental health history as reflected by VA outpatient 
treatment records.  The Veteran reported that he was depressed 
and that his mental health difficulties were related to chronic 
pain.  The Veteran admitted to threatening his wife with a knife 
and reported fights and thoughts of revenge, with a history of 
arrest for domestic violence.  The examiner noted that the 
Veteran presented as quite cheerful and did not appear to be in 
any sort of undue distress.  He also noted that the Veteran did 
not seem depressed and that in his opinion the Veteran's anger 
control problems stemmed from his characterological problems and 
a ready impulsivity.  The Veteran endorsed manic episodes, 
sleeplessness, depression, anhedonia, and nightmares.  He 
indicated anger control problems, visual hallucinations, and 
paranoia.  It was the examiner's opinion that the Veteran was 
over-endorsing symptoms of emotional distress.  The diagnosis was 
Bipolar Disorder, and Personality Disorder not otherwise 
specified (NOS) with antisocial and paranoid features.  The 
examiner noted that the Veteran denied having functional 
impairment relating to his occupation.  The examiner opined that 
it was much less likely than not that the Veteran had a mood 
disorder secondary to his general medical condition.  He noted 
that the Veteran's pain did not cause him severe functional 
impairment either socially or occupationally.  He noted that the 
Veteran had some definite functional impairment that went back to 
the military and even before being in the military and that his 
pattern of anger and violence predated his involvement with the 
military.  He summarized that the Veteran's impairment predated 
his knee injury. 

An October 2008 VA outpatient treatment record notes a diagnosis 
of Mood Disorder secondary to the Veteran's medical condition and 
shows that he was treated with medication.  

An October 2009 VA outpatient treatment record notes a diagnosis 
of Mood Disorder secondary to the Veteran's medical condition.  
The provider noted symptoms of mood irritability, depression, and 
chronic pain.  

A December 2009 VA outpatient treatment "Problem List" notes 
that the Veteran was treated for Dysthymic Disorder.  

The evidence of record demonstrates that the Veteran has a 
variously diagnosed psychiatric disability (to include Dysthymia, 
Mood Disorder, Bipolar Disorder, Personality Disorder NOS with 
antisocial and paranoid features, and Psychotic Disorder NOS).  
The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis relating to a psychiatric disability, and 
there is no evidence that a psychosis was manifested in the first 
postservice year.  Nevertheless, the Veteran has reported 
experiencing psychiatric symptoms since service.  The January 
2006 VA examiner concluded that the Veteran's inappropriate 
behavior and thinking as likely as not started while he was in 
the military.  Although true that the examiner did not review the 
claims file at the time of the opinion, he essentially repeated 
his conclusion in May 2007 after he had reviewed the claims file.  
He noted that (by history) the Veteran had some definite 
functional impairment that went back to the military.  Although 
he also noted that the Veteran's pattern of anger and violence 
predated his involvement with the military, there is no question 
in this case that the presumption of soundness attached to the 
Veteran when he entered service.

In light of the above medical opinions, the Board finds that the 
evidence is at least in equipoise.  Service connection for 
psychiatric disability is warranted 


II. Increased Ratings 

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  With 
respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes. Inquiry will be directed to more of less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, or atrophy 
of disuse.  38 C.F.R. § 4.45.

Traumatic arthritis is rated as degenerative arthritis under Code 
5003.  Degenerative arthritis established by X-ray findings is 
rated on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  When the 
limitation of motion is noncompensable under the appropriate 
diagnostic code(s), a 10 percent rating is for application for 
each such major joint affected by limitation of motion, to be 
combined, not added under Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Codes 5010-5003.  

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants a 
10 percent rating, flexion limited to 30 degrees warrants a 20 
percent rating, and flexion limited to 15 degrees warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Code 5260.

Extension of a leg limited to 5 degrees or less warrants a 
noncompensable rating, extension limited to 10 degrees warrants a 
10 percent rating, extension limited to 15 degrees warrants a 20 
percent rating, extension limited to 20 degrees warrants a 30 
percent rating, extension limited to 30 degrees warrants a 40 
percent rating, and extension limited to 45 degrees warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Code 5261.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. 
§ 4.71a, Plate II.

In addition, the rating schedule provides for a 10 percent rating 
for slight recurrent subluxation or lateral instability, a 20 
percent rating for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 
5257.

VA's General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under Codes 
5003 and 5257, while cautioning that any such separate rating 
must be based on additional disabling symptomatology.  VAOPGCPREC 
23-97. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

In a claim for an increased rating, "staged" ratings are 
appropriate where the factual findings show distinct time periods 
when the service-connected disability exhibits symptoms that 
would warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

	Bilateral knees Factual Background

The Veteran sustained a left knee injury in service.  An April 
2004 rating decision granted service connection for a left knee 
disability and for a right knee disability as secondary to the 
left.  Diagnostic studies confirm that the Veteran has 
degenerative changes of the bilateral knees with osteoarthritis.     

The instant claim for increase was received in December 2006.  

A November 2006 VA outpatient treatment record notes that the 
Veteran complained of left knee pain and popping.  He took 
Ibuprofen and etodolac with some relief.  It was noted that he 
had degenerative joint disease (DJD) in both knees.  

An August 2006 VA outpatient treatment record notes that the 
Veteran complained of increased arthritis pain in his knees and 
that pool therapy was somewhat helpful.  He reported a feeling 
that pins were sticking him.  The Veteran used NSAID's and 
analgesic balm.  

On May 2007 VA examination the Veteran complained of a "heavy" 
feeling in his knees when he climbed stairs.  He noted that he 
constantly lost his balance and tripped.  He reported pain in the 
anterior, medial, lateral, and posterior aspects of his bilateral 
knees and that his knees would lock and "pop out of place."  
There were no periods of flare-up.  The Veteran used bilateral 
hinged neoprene knee sleeves.  He was employed in housekeeping.  
Activities of daily living were affected in that kneeling, 
squatting, and taking the stairs were painful.  On examination of 
the left knee, range of motion was full (0 to 140 degrees) with 
pain and crepitus throughout.  There was diffuse tenderness of 
the left knee.  There was no effusion.  There was no instability 
and Lachman's sign was negative.  On examination of the right 
knee it was noted to be similar, with full range of motion and 
pain and crepitus throughout.  There was diffuse tenderness of 
the right knee.  There was no effusion.  There was no instability 
and Lachman's sign was negative.  The only additional limitation 
following repetitive use was increased pain.  There was no effect 
of incoordination, fatigue, weakness, or lack of endurance.  The 
diagnosis was bilateral patellofemoral syndrome with functional 
overlay as exhibited by painful behavior with every movement and 
ambulating with the aid of a cane for patellofemoral syndrome 
which should not be this debilitating.  X-rays of May 2005 and 
October 2006 were noted to show mild degenerative changes.  

An August 2007 private treatment record notes that an MRI was 
reviewed showing significant degenerative arthritis in the 
lateral compartments of the knees.  There was spurring formation 
off the medial tip of the tibial plateau.  There was wearing and 
tearing degeneration of the lateral meniscus.  

A July 2009 VA outpatient treatment record notes that the Veteran 
complained of increasing bilateral knee pain, left worse than 
right.  He was prescribed Tramadol and Etodolac.  He wore a knee 
brace to work.  

 A July 2009 VA outpatient treatment record notes that the 
Veteran complained that his knees were locking up and that he had 
stiff joints for three weeks prior.  His pain was rated a 5 out 
of 10.  

	Right knee rating 

As the Veteran's right knee disability is currently rated 20 
percent, the focus is on the criteria that would provide for (at 
least) the next higher (30 percent) rating. 

Right knee flexion is not shown at any time during the appeal 
period to have been limited to less than full (140 degrees).  
Consequently, a 30 percent rating under Code 5260 is not 
warranted.  Right knee extension is not shown to have been 
limited to less than full (0 degrees); hence, a 30 percent rating 
under Code 5261 likewise is not warranted, nor is a separate 
compensable evaluation under VAOPGCPREC 9-2004 warranted.  Motion 
is not shown to have been further limited by pain.  Furthermore, 
examination also found no additional limitations on use (with 
repeat range of motion testing).  While the Veteran stated he has 
worn a brace in the past, examination found no objective evidence 
of lateral instability or subluxation.  Testing for such on VA 
examination was negative.  Accordingly, the right knee disability 
does not warrant a 30 percent rating under Code 5257.  Nor is a 
separate compensable rating under VAOPGCPREC 23-97 warranted.  

There is no evidence of right knee pathology such as ankylosis, 
dislocated or removed semilunar cartilage, or tibia and fibula 
involvement.  Therefore, ratings under Codes 5256, 5258, 5259, 
and 5262 are not warranted. 

Consequently, a schedular rating in excess of 20 percent is not 
warranted for the Veteran's right knee disability for any period 
of time during the appeal period.  See Hart, 21 Vet. App. at 509-
10.

The Board has also considered whether referral for extraschedular 
consideration is suggested by the record.  There is no objective 
evidence or allegation in the record of symptoms of and/or 
impairment due to the right knee disability that are not 
encompassed by the rating assigned.  Therefore, the schedular 
criteria are not inadequate.  Accordingly, referral for 
extraschedular consideration is not necessary.  38 C.F.R. 
§ 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

As the Veteran works in housekeeping and has not alleged 
unemployability due to his service-connected right knee 
disability, the matter of entitlement to a total rating based on 
individual unemployability (TDIU) is not raised by the record.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The preponderance of the evidence is against the Veteran's claim.  
Consequently, the benefit of the doubt doctrine does not apply; 
the claim must be denied. 


       Left knee rating 

As the Veteran's left knee disability is currently rated 20 
percent, the focus is on the criteria that would provide for (at 
least) the next higher (30 percent) rating. 

Left knee flexion is not shown at any time during the appeal 
period to have been limited to less than full (140 degrees).  
Consequently, a 30 percent rating under Code 5260 is not 
warranted.  Left knee extension is not shown to have been limited 
to less than full (0 degrees); hence, neither a 30 percent rating 
under Code 5261, nor a separate compensable evaluation under 
VAOPGCPREC 9-2004 is warranted.  Motion is not shown to have been 
further limited by pain.  Furthermore, examination also found no 
additional limitations on use (with repeat range of motion 
testing).  While the Veteran stated he has worn a brace in the 
past, examination found no objective evidence of lateral 
instability or subluxation.  Testing for such on VA examination 
was negative.  Accordingly, the left knee disability does not 
warrant the next higher (30 percent) rating under Code 5257, or a 
separate rating under VAOPGCPREC 23-97.  

There is no evidence of left knee pathology such as ankylosis, 
dislocated or removed semilunar cartilage, or tibia and fibula 
involvement.  Therefore, ratings under Codes 5256, 5258, 5259, 
and 5262 are not warranted. 

Consequently, a schedular rating in excess of 20 percent is not 
warranted for the Veteran's left knee disability for any period 
of time during the appeal period.  See Hart, 21 Vet. App. at 509-
10.

The Board has also considered whether referral for extraschedular 
consideration is suggested by the record.  There is no objective 
evidence or allegation in the record of symptoms of and/or 
impairment due to the left knee disability that are not 
encompassed by the rating assigned.  Therefore, the schedular 
criteria are not inadequate.  Accordingly, referral for 
extraschedular consideration is not necessary.  38 C.F.R. 
§ 3.321(b); See Thun, 22 Vet. App. at 111.  

As noted above, as the Veteran is employed and has not alleged 
unemployability due to his service-connected left knee disability 
and the matter of TDIU is not raised by the record.  

The preponderance of the evidence is against the Veteran's claim.  
Consequently, the benefit of the doubt doctrine does not apply; 
the claim must be denied. 


ORDER

Service connection for a coccyx disability is denied.  

Service connection for a left shoulder disability is denied.  

Service connection for a low back disability is denied.

Service connection for a thoracic spine disability is denied.

Service connection for a cervical spine disability is denied.

Service connection for a left finger disability is denied.  

Service connection for a urinary/bladder condition is denied.

Service connection for a left ankle disability is denied.

Service connection for psychiatric disability is granted.

A rating in excess of 20 percent for the Veteran's right knee 
disability is denied.

A rating in excess of 20 percent for the Veteran's left knee 
disability is denied.



REMAND

Regarding the matter of service connection for GERD, while the 
notice provisions of the VCAA appear to be satisfied the Board 
finds that further development of the record is necessary to 
comply with VA's duty to assist the Veteran in the development of 
facts pertinent to the claim.  See 38 C.F.R. § 3.159.

As noted above, governing regulation provides that an examination 
or opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or disease 
in service; (C) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or disease 
in service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  With respect to the factor C listed, the Court 
has stated that this element establishes a low threshold and 
requires only that the evidence "indicates" that there "may" 
be a nexus between the current disability or symptoms and the 
Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006). 

The Veteran's VA outpatient treatment records note that he has 
been treated for reflux symptoms and is prescribed medication for 
GERD (establishing a current disability).  His STRs document that 
he was seen in service in December 2002 for "gases from stomach 
like heartburn" and received a sick slip (indicating light duty 
indoors for 24 hours) (establishing an in-service 
event/injury/disease).  The evidence of record indicates that the 
Veteran's GERD may be associated with his service and does not 
contain sufficient medical evidence to allow for adjudication of 
the claim.  Accordingly, a VA examination is warranted to 
determine whether the Veteran's GERD is etiologically related to 
his service.    

As to the right wrist claim, an October 2005 VA outpatient 
treatment record notes that the Veteran was recommended for a 
prosthetic consultation for a wrist (unspecified right or left) 
support.  A November 2008 VA outpatient treatment record notes 
that the Veteran complained of wrist pain (unspecified as right 
or left) rated as a 7 out of 10.  He reported that medication was 
ineffective.  The record shows that the Veteran was not afforded 
a VA examination concerning his right wrist disorder, despite the 
apparent recurrent symptoms of disability.

Accordingly, the case is REMANDED for the following:

1.   The RO should arrange for the Veteran to 
be examined by an appropriate examiner to 
determine the nature and likely etiology of 
his current stomach/reflux disorder (to 
include GERD).  The Veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  Based on 
review of the record and examination of the 
Veteran the examiner should identify (by 
medical diagnosis) the Veteran's current 
stomach/reflux disorder and opine whether 
such disability is at least as likely as not 
(a 50 percent or greater probability) related 
to his service (and specifically to the 
heartburn type symptoms therein).  The 
examiner must explain the rationale for the 
opinion.

2.  The RO should also arrange for the 
Veteran to be examined by an appropriate 
examiner to determine the nature and likely 
etiology of any current right wrist 
disability.  The Veteran's claims file must 
be reviewed by the examiner in conjunction 
with the examination.  With respect to any 
right wrist disorder identified, the examiner 
should provide an opinion as to whether such 
disability is at least as likely as not (a 50 
percent or greater probability) related to 
his service.  The examiner must explain the 
rationale for the opinion.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This case must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


